Citation Nr: 0608845	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-35 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for post-operative 
changes of the right (dominant) hand and ring finger, to 
include osteoarthritis or fusion.  

2.  Entitlement to service connection for degenerative 
arthritis of the left hand.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran reportedly had active service from October 1971 
to August 2001.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 decision by the RO which, 
in part, denied service connection for the two disabilities 
now at issue on appeal.  A personal hearing before the 
undersigned member of the Board was held Washington, D.C. in 
August 2005.  

At the personal hearing the veteran withdrew the issue of 
service connection for muscle twitching in the upper arms.  
Accordingly, this issue is no longer in appellate status and 
will not be addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran clearly and unmistakably had a laceration to 
the right ring and small fingers with tendon damage prior to 
his entry onto active duty that did not worsen during service 
beyond the natural progression of the underlying disease 
process.  

3.  The veteran's arthritis of the right and left hand is at 
least as likely as not related to military service.  


CONCLUSIONS OF LAW

1.  Arthritis of the right hand including the fingers was 
incurred in service.  38 U.S.C.A. §§ 1110, 1113(b), 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.309 (2005).  

2.  Arthritis of the left hand including the fingers was 
incurred in service.  38 U.S.C.A. §§ 1110, 1113(b), 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service 
connection claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applies to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) requires VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the sequence of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to prejudice to the veteran.  
As such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The Board concludes that the information and discussions as 
contained in the July 2002 rating decision, the September 
2003 statement of the case (SOC), the September 2004 
supplemental statement of the case (identified as an SOC), 
and in letters sent to the veteran in February and July 2002, 
September 2003, and March 2005 have provided him with 
sufficient information regarding the applicable regulations.  
The content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, these documents notified him of his 
responsibility to submit evidence which showed that he has 
arthritis of both hands, including residuals of a right hand 
injury which was incurred in or aggravated by service; of 
what evidence was necessary to establish service connection; 
why the current evidence was insufficient to award the 
benefits sought, and suggested that he submit any evidence in 
his possession.  The veteran also testified at a personal 
hearing before the undersigned member of the Board in August 
2005.  The veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how the claims were still 
deficient.  Further, the veteran has not identified the 
existence of any relevant evidence that has not been obtained 
or requested.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  Consequently, the Board concludes 
that it may proceed, as specific notice as to which party 
could or should obtain which evidence has been provided.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board is cognizant of the fact that the veteran was not 
informed of VCAA notice provisions that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded under the holding 
in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
prior to initial adjudication of his claim in July 2002.  
However, based on the favorable decision in this case, he 
will be provided with appropriate notice and given an 
opportunity to appeal the rating and the effective date to be 
assigned.  Thus, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision 
concerning the claims of service connection.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims for service 
connection and is familiar with the law and regulations 
pertaining to the claims.  See Desbrow v. Principi, 17 Vet. 
App. 207 (2004); Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  
Therefore, the Board finds that the duty to assist and notify 
as contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where arthritis is demonstrated to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

No presumptions may be invoked on the basis of advancement of 
the disease when first definitely diagnosed for the purpose 
of showing its existence to a degree of 10 percent within the 
applicable period.  This will not be interpreted as requiring 
that the disease be diagnosed in the presumptive period, but 
only that there be then shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  Symptomatology shown in the prescribed 
period may have no particular significance when first 
observed, but in the light of subsequent developments it may 
gain considerable significance.  Cases in which a chronic 
condition is shown to exist within a short time following the 
applicable presumptive period, but without evidence of 
manifestations within the period, should be developed to 
determine whether there was symptomatology which in 
retrospect may be identified and evaluated as manifestation 
of the chronic disease to the required 10-percent degree.  38 
C.F.R. § 3.307(c) (2005).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service. 
38 U.S.C.A. § 1111; VAOPGCPREC 3-03. Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).  In determining whether there is clear and 
unmistakable evidence to rebut the presumption of soundness, 
all evidence of record must be considered, including post-
service medical opinions.  Harris v. West, 203 F.3d 1347 
(Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2005).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

Service connected may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Factual Background

The veteran contends, in essence, that his pre-existing right 
hand injury worsened during service and that service 
connection should be established for arthritis of the right 
and left hand.  

A service department record in October 1971, prior to 
entering military service in October 1971, showed that the 
veteran suffered a laceration of the flexor digitorum-
sublimis and profundus tendon and ulnar digital nerve of the 
ring finger and the flexor digitorum profundus of the small 
finger of the right hand in April 1971, and that he underwent 
tendon graft and nerve repair of the ring finger without 
complication in September 1971.  At the time of entrance into 
military service in October 1971, the veteran was in physical 
therapy and had good range of motion of the fingers of the 
right hand.  Orthopedic notes in November 1971, indicated 
that he was three months status post flexor tendon graft 
surgery and was doing well with occasional numbness in the 
medial nerve distribution.  Tinel's sign was positive at the 
right wrist, and suggested possible early carpal tunnel.  The 
records indicated that the veteran was improving and that he 
was fit for acceptance into military service.  The veteran 
showed good dexterity and the orthopedist opined that the 
veteran would continue to improve to the point of 
undetectable deficit.  EMG/NCV studies in December 1971 
revealed some mild abnormalities which were suggestive of 
early carpal tunnel.  However, subsequent studies in April 
1972 were normal.  An progress note in February 1991 
indicated that the veteran had some swelling in the right.  
The assessment was tendonitis.  

The service medical records showed that the veteran was seen 
for a laceration on the left hand below the little finger in 
February 1974, and for pain and swelling from an unspecified 
injury to the left hand in October 1986, at which time x-ray 
studies were normal.  In May 1987, he struck a wall with his 
left hand and suffered a fracture of the base of the 4th 
and/or 5th metacarpal joint (the reports refer to both 
metacarpals).  The hand was placed in a cast for several 
weeks.  When the cast was removed in June 1987, the veteran 
had full range of motion with no tenderness and minimal 
stiffness.  X-rays showed healing of the fracture site with 
no residual fracture line.  The assessment was healed chip 
fracture, and the veteran was returned to duty.  

The veteran's history of a right hand laceration and tendon 
repair was noted on numerous periodic examinations conducted 
during service, including on his separation examination in 
August 2001.  He had good range of motion in the fingers of 
the right hand and the scar was well healed; no other 
pertinent abnormalities were noted.  At the time of his 
separation examination, the veteran reported a history of 
arthritis in both hands, but denied any numbness or tingling.  
Examination of the upper extremities was normal.  

On VA contract examination in February 2002, the veteran 
reported bilateral hand problems since 1985, and a diagnosis 
of arthritis since 1991.  He complained of achiness, 
stiffness, and weakness, particularly with increased 
humidity.  On examination, there was a well-healed surgical 
scar measuring 9 by .25 cm. on the right hand from tendon 
restoration.  There was no swelling, tenderness, or 
neurological abnormalities in the right or left hand.  Motor 
function, including range of motion, sensation, and reflexes 
were normal in both hands and all fingers.  X-ray studies 
showed arthritic changes in the right hand and ring finger; 
the left hand was normal.  The diagnoses included arthralgia 
of the right hand, more likely than not osteoarthritis or 
fusion of the right ring finger, and normal left hand.  

On a VA contract examination in May 2004, the examiner 
indicated that he reviewed the claims file, including the 
service department NCV/EMG studies in November 2003, the 
February 2002 VA contract examination, and all orthopedic 
clinical notes dating back to 1971.  The veteran's complaints 
were essentially the same as on the February 2002 
examination.  On examination, the veteran had good dexterity, 
strength, and range of motion of the hands and wrists, except 
for some decreased flexion in the distal interphalangeal 
(DIP) joint of the right hand.  There were no neurological 
abnormalities and motor function and sensation was normal.  
Tinel's sign was present on the right but not on the left, 
and Phalen's sign was negative, bilaterally.  X-ray studies 
revealed early degenerative osteoarthritis of the fingers and 
both hands.  The diagnoses included early degenerative 
osteoarthritis of both hands.  The examiner commented that 
the evidence showed arthritis in all fingers and both hands, 
and opined that the pre-existing injury to the right hand 
more than likely accelerated the arthritic process.  The 
examiner also opined that to the nerve condition of the right 
upper extremity was due to carpal tunnel syndrome.  

Analysis

Concerning the post-operative residuals of a right hand 
injury, the initial question that the Board must address is 
whether a right hand disability existed prior to service.  In 
this case, the evidence clearly and unmistakably showed that 
the veteran's right hand disability existed prior to entry 
into service.  The veteran's service entrance examination in 
October 1971, noted that he sustained a laceration of the 
ring and small fingers of the right hand in April 1971, and 
that he underwent tendon graft and nerve repair of the ring 
finger in September 1971, prior to entering service.  Because 
of the laceration and his inability to close his right hand 
completely, the veteran underwent extensive evaluation to 
determine if he was qualified for acceptance into military 
service.  Although he reported occasional numbness in the 
fingers of the right hand and showed early signs of carpal 
tunnel syndrome, the residuals of the laceration injury were 
not considered disabling and he was accepted for military 
service.  

Contrary to the veteran's assertions, the service medical 
records do not show any subsequent injury or trauma to his 
right hand during basic training or at any time during 
service.  The veteran had some swelling in the right hand in 
February 1991, due to tendonitis, but there was no evidence 
of any trauma or abnormal findings related to the laceration 
injury.  The VA contract examiner in May 2004, attributed the 
veteran's numbness in the right hand to carpal tunnel 
syndrome, despite the absence of any objective diagnostic 
evidence on EMG/NCV studies to support the diagnosis.  
Moreover, service connection was established for right carpal 
tunnel syndrome in September 2004, and the veteran did not 
express dissatisfaction with that decision.  Therefore, 
service connection for right carpal tunnel syndrome appears 
to contemplate such symptoms as numbness in his fingers, and 
there is no basis for the assignment of an additional 
separate rating.  38 C.F.R. § 4.14.  

The service medical records showed several traumatic injuries 
to the left hand, including a fracture of the 4th or 5th 
metacarpal joint in May 1987.  The veteran also reported a 
history of chronic pain and arthritis in both hands on a 
periodic examination in October 1998 and on his separation 
examination in August 2001.  He was also found to have 
arthritis in the right hand on VA contract examination in 
February 2002, and in both hands on VA contract examination 
in May 2004.  The examiner's opinion on the latter 
examination suggested that while the pre-service right hand 
injury probably accelerated the arthritic process, the 
arthritis would have been present absent the injury.  
Although the examiner did not comment on the etiology of the 
arthritis in the left hand, given the veteran's medical 
history of injuries in service and his complaints of 
arthritic type pain beginning some three years before his 
discharge from service, the Board finds that the doctrine of 
reasonable doubt is applicable in this case, and that service 
connection for arthritis of the right and left hand is 
warranted.  See also 38 C.F.R. § 3.307(c)(2005).




ORDER

Service connection for arthritis of the right hand including 
the fingers is granted.  

Service connection for arthritis of the left hand including 
the fingers is granted.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


